Blandford, Justice.
A trial having been had, and judgment having been rendered against the railroad company at the instance of the defendant in error, it moved for a new trial upon the grounds (1) that the court erred in not awarding a nonsuit; (2) that the court erred in admitting the Car-lisle mortuary tables in evidence-to the jury ; (3) that *44the verdict of the jury is without evidence to support it; and (4) that the verdict is excessive.
1. We are of the opinion, under the facts of the case, that the court did right in refusing to grant a nonsuit. It requires no argument or demonstration to show that the plaintiff in the court below was entitled to recover.
2. There was some evidence introduced upon the trial of the case tending to show that the injuries received by the plaintiff were of a permanent character, and hence we think no error was committed by the court in admitting the Carlisle tables to show the plaintiff's expectancy of life.
3. What we have said about the nonsuit applies to the ground that the verdict was contrary to the evidence.
4. Taking all the facts and circumstances of the case into consideration, we do not think the verdict was excessive, or that it was so large as to lead to the belief that the jury were influenced by passion or prejudice.

Judgment affirmed.